Title: From George Washington to Lund Washington, 15 April 1780
From: Washington, George
To: Washington, Lund


          
            Dear Lund
            Morris-town April 15th 1780
          
          The Letter which incloses this, did not go off so soon as I expected. I received no letter from you by the last Post.
          I have ordered a Chariot to be made in Phila. The price £210 in

specie, or Paper equivalent—have you any ways or means of coming at the former by your traffic with Mr Hooe or others? The difference between Specie and Paper in Phila. some little time ago was 60 or 70—I have heard it is now at 50 but if you could engage the first that is specie by your produce I should think it much more eligible than to do it with Paper—not only because the latter is so fluctuating but because it must (in the nature of things) grow better if it continues to pass. parting with it therefore at its present depreciated price must certainly be impolitic in every point of view—I shall be glad to hear from you as soon as possible on this subject.
          If you are satisfied that the Bay mare I sent to you from Cambridge will not breed had you not better sell her? and all others wch do not breed & are unfit for work—an expence without a profit is incurred by keeping such. I do not wish any person to be imposed upon by the first if she is radically lame—She went from me as sound a creature as any in the world.
          Things in this Quarter are nearly in the situation as when I last wrote. Mrs Washington joins me in best wishes to you and yrs. I am sincerely & affectly Yrs
          
            Go: Washington
          
        